Exhibit 10.2

 

AMENDMENT

TO

PLEDGE AND SECURITY AGREEMENT

 

Reference is made to the Pledge and Security Agreement, dated as of June 25,
2008 (as amended to date, the “Security Agreement”), by and among Precision
Optics Corporation, Inc., a Massachusetts corporation (the “Borrower”), such
other parties as may become Grantors thereunder (together with the Borrower, the
“Grantors” and, individually, a “Grantor”) and the Investors named as such in
the Purchase Agreement, dated June 25, 2008 (as amended to date and as the same
may hereafter be amended from time to time, the “Purchase Agreement”), among the
Borrower and such Investors (collectively, the “Purchasers”).

 

WHEREAS, the Borrower has advised the Purchasers that it wishes to sell certain
Collateral for fair market value, sale is currently prohibited by the terms of
the Security Agreement;

 

WHEREAS, the Purchasers wish to consent to such, on the terms and conditions set
forth herein

 

NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.     Section 1 of the Security Agreement is hereby modified by adding at the
end of such Section the following new sentence:

 

In addition, the term “Patent Rights” as used herein, means all right, title and
interest of the Grantors in and to the following: (i) all patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice) and (ii) to the extent related to the items
described in clause (i) all (a) trademarks, service marks, trade dress, trade
names, corporate names, logos, slogans and Internet domain names, together with
all goodwill associated with each of the foregoing; (b) copyrights and
copyrightable works; (c) registrations, applications and renewals for any of the
foregoing; and (d) proprietary computer software (including but not limited to
data, data bases and documentation).

 

2.     Section 2 of the Security Agreement is hereby modified by restating the
final paragraph thereof to read in its entirety as follows:

 

Notwithstanding the foregoing, Collateral shall not include any of the following
(collectively, the “Excluded Collateral”) (1) vehicles subject to a certificate
of title statute, (2) rights under licenses, permits and contracts in which a
security interest may not be granted except to the extent that such prohibition
is not enforceable under the applicable Uniform Commercial Code, provided, that
the Grantors shall not permit any such prohibitions in any contracts, licenses
and

 

--------------------------------------------------------------------------------


 

permits entered into after the date hereof except in the ordinary course
consistent with past practice (3) the property listed on Schedule 2 attached
hereto and (4) immediately upon their sale by a Grantor for fair market value in
accordance with the Asset Purchase Agreement dated on or about July 21, 2011,
all Patent Rights, provided that the security interest intended to be granted by
this Agreement shall attach to the proceeds of such sale

 

3.     Section 6 of the Security Agreement is hereby modified by adding at the
end of such Section the following new sentence:

 

Notwithstanding the foregoing, to the extent any Collateral subject to a
Copyright Security Agreement, Trademark Security Agreement or Patent Security
Agreement becomes Excluded Collateral, the Purchasers agree to execute and
deliver to the Grantors, upon the request and at the expense of the Grantors,
all documents and instruments necessary to terminate of record the security
interest of the Purchasers in such Excluded Collateral.

 

4.     The Grantors hereby (a) reaffirm and admit the validity and
enforceability of the Notes and all of the obligations of the Borrower
thereunder, (b) agree and admit that the Borrower has no defenses to or offsets
against any such obligation and (c) certify that, immediately after giving
effect to this Amendment, (i) no Event of Default (or event which, with the
giving of notice or passage of time would constitute an Event of Default) exists
and (ii) each of the representations and warranties contained in the Security
Agreement is true and correct with the same effect as though such representation
and warranty had been made on the date hereof, except to the extent such
representation and warranty specifically relates to an earlier date, in which
case such representation and warranty shall continue to be true and correct on
and as of such earlier date.

 

5.     The Grantors hereby confirms that (i) the Security Agreement, as amended
hereby, remains in full force and effect and is hereby ratified and confirmed.

 

6.     This Amendment may be executed in any number of counterparts all of
which, taken together, shall constitute one agreement.  In making proof of this
Amendment, it shall only be necessary to produce the counterpart executed and
delivered by the party to be charged.

 

7.     THIS AMENDMENT IS BEING EXECUTED AND DELIVERED IN, AND IS INTENDED TO BE
PERFORMED IN, THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCEABLE IN
ACCORDANCE WITH, AND BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date set forth below.

 

 

Dated: July 27, 2011

 

 

 

GRANTOR:

 

 

 

 

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

 

 

 

By:

/s/ Joseph N. Forkey

 

 

Name: Joseph N. Forkey

 

 

Title: President, Chief Executive Officer and Treasurer

 

PURCHASERS:

 

SPECIAL SITUATIONS FUND III QP, L.P.

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

 

 

By:

/s/ David Greenhouse

 

 

Name: David Greenhouse

 

 

Title: General Partner

 

 

 

 

 

/s/ Arnold Schumsky

 

Arnold Schumsky

 

 

--------------------------------------------------------------------------------